875 F.2d 869
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene WOODS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3100.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

1
Before MERRITT and NATHANIEL R. JONES, Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This matter is before the court upon consideration of the petitioner's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late petition for review.  The petition to review filed as appeal no. 89-3100 was filed in this court on January 30, 1989, from an April 29, 1988, decision of the Benefits Review Board.  Petitioner's response to this court's show cause order in appeal no. 89-3100 states that his daughter requested an appeal on June 3, 1988, (appeal no. 88-3690) and that this court improperly dismissed that appeal on October 26, 1988.


3
The response to this court's show cause order in appeal no. 89-3100 essentially seeks reconsideration of this court's decision in appeal no. 88-3690.  The decision in 88-3690 was filed October 26, 1988.  No reconsideration of that order was sought as permitted by Fed.R.App.P. 40.  The mandate of this court was filed November 17, 1988.  A court of appeals loses jurisdiction when the mandate issues.   Johnson v. Bechtel Assocs.  Professional Corp., 801 F.2d 412, 415 (D.C.Cir.1986) (per curiam).  This court no longer has jurisdiction to reconsider its October 26, 1988, decision entered in appeal no. 88-3690.


4
This court lacks jurisdiction in appeal no. 89-3100 filed on January 30, 1989.  A petition for review must be filed in the court of appeals within 60 days of the Board's decision as provided by 33 U.S.C. Sec. 921(c).  The January 30, 1989, petition for review of the Board's April 29, 1988, decision is over six months late.


5
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation